             Case 1:15-cv-04091-PKC-GWG Document 193 Filed 01/15/19 Page 1 of 2




                                         THE CITY OF NEW YORK
ZACHARY W. CARTER                      LAW DEPARTMENT                                       ANGHARAD K. WILSON
Corporation Counsel                           100 CHURCH STREET                                      Senior Counsel
                                              NEW YORK, NY 10007                              Phone: (212) 356-2572
                                                                                                Fax: (212) 356-3509
                                                                                               awilson@law.nyc.gov




                                                                                 January 15, 2019


       VIA ECF
       Honorable P. Kevin Castel
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                      Re: Karen Brown et al. v. City of New York et. al, 15-CV-4091 (PKC)

       Your Honor:

                       I am a Senior Counsel in the office of Zachary W. Carter, Corporation Counsel of
       the City of New York, counsel for defendants Joel Guach, Agenol Ramos, and Robert O’Brien.
       On December 19, 2018, plaintiff submitted a letter-motion to compel discovery regarding
       defendants’ alleged failure to retain police radio recordings (Docket Entry No. 187). For the
       reasons set forth herein, defendants submit that the issue is now moot.

               By order dated December 20, 2018, Your Honor ordered defendants to produce an
       affidavit explaining the circumstances of the destruction of the audio recordings at issue in
       plaintiff’s motion to compel. From the outset, because it was clear that the underlying incident
       was investigated by the Internal Affairs Bureau, this office focused its efforts on obtaining the
       IAB file. This office, however, was unaware that the NYPD’s Transit Bureau Investigation Unit
       (“TBIU”) maintained its own file and only learned of same during the course of our ongoing
       investigation and efforts to comply with the Court’s order to produce an affidavit. A copy of the
       TBIU file, containing the audio recordings that are the subject of plaintiff’s December 19th
       motion, will be delivered to plaintiff by hand today. Accordingly, defendants respectfully submit
       that plaintiff’s motion to compel and/or for a discovery conference is moot.
     Case 1:15-cv-04091-PKC-GWG Document 193 Filed 01/15/19 Page 2 of 2




       Thank you for your attention in this matter.


                                                      Respectfully submitted,

                                                      _______/s/_______________
                                                      Angharad K. Wilson
                                                      Senior Counsel

cc: All Counsel of Record (by ECF)




                                               -2-
